On Rehearing.
BREAUX, C. J.
Counsel representing the' defendants, in his written application, asks that the name of Albert Verdun should be inserted as the one who had the heirs of Valentin Schwann cited in warranty. Defendants, through counsel, aver that the judgment was rendered in his favor.
I-Ie alleges that in the suit of Albert Hanson Co., Ltd., v. Emile Angelloz et al., 118 La. 861, 43 South. 529, Emile Angelloz was the defendant in the cause, but only by reason of the fact that ne held a contract to lots 3 and 4, that were decreed in said cause to belong to the Albert Hanson Lumber Com*466pany Limited, that Albert Verdun was the real defendant in the said cause, and that it was Albert Verdun who called William Schwann, Mrs. Odille Moreira, and Miss Julia Moreira in warranty, and who secured judgment against them in his favor for $2,-500.
The judgment is corrected to show that the warrantors were condemned to pay Albert Verdun, and not Angelloz, as the reasons for judgment now show.
The application is granted, and the amendment is hereby made, and the name of Albert Verdun is inserted as prayed for by defendant.
This being the extent of defendant’s complaint, and it is granted only in so far as the defendant is concerned, the application for rehearing is refused, leaving plaintiffs’ rights for rehearing unaffected.